Case 1:16-cv-09517-LAK-KHP Document 203-4 Filed 04/13/19 Page 1 of 5




                  Exhibit D
                  Case 1:16-cv-09517-LAK-KHP Document 203-4 Filed 04/13/19 Page 2 of 5




                                                   underberg & kessler rlp



                                                                                PAUL F. KENEALLY, PARTNER
                                                                                (s8s) 2s8-2882
                                                                                pkeneally@underbergkessler,com


                                                      January 18,2019

            VIA E,MAIL TRANSMISSION ONLY

            Brian C. Brook, Esq.
            Clinton Brook & Peed
            85 Broad Street, Fl. 16
            New York, NY 10004

                     RE        Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
                               Civ. Action No.: 16-cv-9517

            Dear Mr. Brook:

                  Enclosed and served upon you please find Bates-stamped additional responsive discovery
            documents EB-00033771 - EB-00033773 regarding the above-referenced matter.

                     Additionally, please disregard any previous written discovery responses from any of the
            Eber Defendants whiCh refer to "slocum of Maine, LLC." No such entity exists. The correct
            entity is Slocum & Sons of Maine,Inc.

                     Please note that pursuant to the Stipulated Protective Order, we deem all documents
             containing any financial information regarding any Eber Defendants included in this production
             as confidential.




                                                            F

             PFI?mds
             Enclosure

             cc       Robert Calihan, Esq. (w/ enc. via e-mail and First Class Mail)
                      Michael J. Adams, Esq. (w/ enc. via e-mail and First Class Mail)




300 Bausch & Lomb Place, Rochester, NY'14604      www. underbergkessler.com        Additional Offices
         585-258-2800 pHone 585-258-2821 rax                                       Buffalo, Canandaigua and Geneseo, NY
 Case 1:16-cv-09517-LAK-KHP Document 203-4 Filed 04/13/19 Page 3 of 5




Mr. Thomas B. Slocum, Stockholder Agent
P.O. Box 2136
554 Cedar Crest
Lake Ozark, MO 65049

Mr. Thomas B. Slocum
P.O. Box 2136
554 Cedar Crest
Lake Ozark, MO 65049

Mr. George E.B. Slocum
257 Newton Road
Woodbridge, Connecticut 06525

         Re:        Slocum   &   Sons of Maine,Inc. ("Slocurq:Maine")

Dear Tom:

This Letter Agreement will confirm our understanding with respect to the option you ganted to
Eber Bros. Wine & Liquor Metro, Inc., exercisable at any time on or before December 31, 2008,
to purchase all, but not less than all, of the outstanding stock of Slocum-Maine for an aggregate
purchase price of $10.00 (the "Call Option") under that certain Agreement and Plan of Merger
dated Februaty 4,2005, by and among Slocum & Sons, Inc., Slocum & Sons of Rhode Island,
Inc., Slocum Maine, TGH of Connecticut, Irc., Eber Bros. Wine & Liquor Metro, Inc.
("Purchaser"), Eber-Connecticut, LLC, Eber-Rhode Island, LLC, Eber Bros. Win & Liquor
Corporation and you, as amended by that letter agreement dated April 29, 2005 (the
"Agleement"), pursuant to which

Each of you acknowledge and agree that:

    1.         The Call Option has been extended to December 31,2012'

    2.         Each   of you, jointly and     severally, represent and warrant   to   Purchaser and its
               nominees that:

               a. Slocum Maine is a corporation duly organized,         validly existing and in good
                    standing under the laws of the State of Maine.

               b.   The entire authorized capital stock of the Slocum Maine consists of five thousand
                    (5,000) shares of a single class of contmon stock, no par value, of which Two
                    Hundred (200) shares are issued and outstanding (the "Stock"). There are no
                    outstanding or authorized options, warrants, purchase rights, subscription rights,



{N0923886;2}


                                                                                           EB-00033771
  Case 1:16-cv-09517-LAK-KHP Document 203-4 Filed 04/13/19 Page 4 of 5




                    conversion rights, exchange rights, or other contracts or commitments that require
                    Slocum Maine to issue, sell or otherwise cause to become outstanding any of its
                    capital stock. There are no outstanding or authorized stock appreciation, phantom
                    stock, profit participation, or similar rights with respect to the Slocum Maine.
                    There are no voting trusts, proxies, or other agreements or understandings with
                    respect to the voting of the capital stock of the Slocum Maine. There are no
                    agreements or understandings restricting or otherwise relating to the transfer or
                    voting of any such capital stock. All of the outstanding shares of the Slocum
                    Maine are fully paid and nonassessable.

               c.   Each   of you own and hold of record and beneficially and have           good and
                    marketable title to, the number of shares  of stock set forth opposite each of your
                    names, which stock represents all of the issued and outstanding shares of stock or
                    equlty securities of the Slocum Maine:

                           Name of Seller                 Shares of Stock
                           Thomas B. Slocum                     100
                           George E.B. Slocum                   100

               d. All of the shares so owned        and held by each of you are free and clear of all
                    mortgages, liens, pledges, charges, claims, security interests, proxies, voting
                    agteements, voting trusts and other encumbrances or restrictions of any kind
                    (collectively, "En@.s,"). Except for the obligations of each of you under
                    this Agreement, there are no obligations binding on either of you which require
                    either of you to sell, transfer, assign, pledge or mortgage any of the Stock. Upon
                    the purchase by Purchaser of the Stock, good and marketable title to the Stock
                    will be vested in Purchaser (or its nominees) free and clear of all Encumbrances,

    3.         The Purchaser hereby exercises the Call Option.

    4.         Together with the execution and delivery of this Letter Agreement, George E.B.
               Slocum will deliver a fully executed stock power toansferring all of his shares to
               Lester Eber and Thomas B. Slocum will deliver a fully executed stock power
               transferring all of his shares to Wendy Eber, each together with each of your original
               stock certificates. Upon the delivery of such certificates and stock powers and
               recording of such transfer on the books of Slocum Maine, all right, title and interest in
               and to the shares beneficially and of record, shall vest in Wendy Eber and Lester Eber
               in proportion to the respective numbers of shares transfened to each.

               This Letter Agreement shall be by the law of the State of Connecticut without regard
               to its conflicts of law principles.

Kindly indicate yoru agreement with the foregoing by signing in the space indicated below         and
returning this Letter Agreement to the undersigned.

                                     [signatures on the following page]



{N0923886;2}


                                                                                            EB-00033772
         Case 1:16-cv-09517-LAK-KHP Document 203-4 Filed 04/13/19 Page 5 of 5




       Very truly yours,

       EBER BROS. WINE          & LIQUOR METRO, INC.



           Name:
           Title: vo
       Accepted and agreed this       day of July,2012.
                                  -

       Thomas B. Slocum, S              Agent

\#rF




                 B.S



       George          Slocum




       {N09238862}



                                                                        EB-00033773
